 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11    JOSE LUIS BARAJAS CENTENO,                    Case No.: 3:19-cv-2098-L-DEB
12                  Plaintiff,                      ORDER DENYING PLAINTIFF’S
13           v.                                     MOTION (DOC. NO. 145)
14    CITY OF CARLSBAD, et al.,
15                  Defendants.
16         Pending before the Court is Plaintiff’s motion for leave to file a sur-reply. (Doc.
17   No. 145). Plaintiff seeks to file supplemental papers in opposition to Defendants’
18   motion to disqualify (Doc. No. 128). Id. Plaintiff filed an opposition to that motion.
19   (Doc. No. 136). Plaintiff had the opportunity to respond to the arguments raised in
20   the initial memorandum. The Court will also not consider arguments or evidence
21   raised for the first time in the reply (if any). See, e.g., Provenz v. Miller, 102 F.3d
22   1478, 1483 (9th Cir. 1996). The Court therefore DENIES the motion.
23         IT IS SO ORDERED.
     Dated: June 24, 2021
24

25

26

27

28
                                                1

                                                                       3:19-cv-2098-L-DEB
